Citation Nr: 0020635	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Propriety of the reduction in the evaluation for obstructive 
sleep apnea syndrome from 50 percent to 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978 and from December 1979 to September 1996.








On file is a February 1998 rating decision wherein it was 
proposed that the veteran's obstructive sleep apnea syndrome 
be reduced from 50 percent to 30 percent disabling.

The current appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO reduced the evaluation for obstructive sleep apnea 
syndrome from 50 percent (effective since October 7, 1996) to 
30 percent disabling effective October 1, 1998.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The veteran's obstructive sleep apnea requires use of a 
breathing assistance device such as a continuous airway 
pressure (CPAP) machine, but is not productive of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or requires tracheostomy.


CONCLUSION OF LAW

Reduction in the 50 percent evaluation for obstructive sleep 
apnea syndrome to 30 percent was not proper, warranting 
restoration of a 50 percent evaluation, but no higher.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was diagnosed with and treated for obstructive sleep 
apnea syndrome in February 1996.  A sleep study disclosed 
severe obstructive sleep apnea with predominant hypopnea and 
associated arousals, poor sleep efficiency, and upper airway 
resistance syndrome effectively eliminated at 6 centimeters 
of water with CPAP.  In April 1996 the veteran underwent an 
uvulopalatopharyngoplasty to correct his obstructive sleep 
apnea syndrome with good results, with occasional use of a 
CPAP mask.

The RO granted entitlement to service connection for 
obstructive sleep apnea syndrome with assignment of a 50 
percent evaluation effective from October 1, 1996.

VA conducted a special respiratory examination of the veteran 
in January 1998.  He reported he had no history of fever.  On 
some nights he awakened sweating.  His weight had been steady 
and he reported running three miles every other day.  He 
continued to have hypersomnolence, usually between noon and 
one o'clock in the afternoon, but was able to stay at his job 
as a postal worker.  There was no history of hemoptysis.  He 
had been prescribed nasal CPAP, but did not use it.

On examination the lungs were clear to auscultation and 
percussion.  There was evidence of a 
uvulopalatopharyngoplasty with absence of the uvula.  There 
was no nasal obstruction.  The extremities disclosed no 
clubbing, cyanosis, or edema.  There was no evidence of cor 
pulmonale or congestive heart failure.  There was no evidence 
of restriction of the chest exertion and no evidence of 
dyspnea.  The pertinent diagnosis was severe obstructive 
sleep apnea, status post surgery with persistent desaturation 
during sleep.  The examiner noted the veteran was unable to 
tolerate use of the nasal CPAP.

In the January 1999 notice of disagreement with the RO's 
reduction in the evaluation for obstructive sleep apnea 
syndrome from 50 percent to 30 percent, the representative 
advised that the veteran indicated he required continuous use 
of a CPAP machine.  The representative noted that it was 
reasonably safe to assume that the veteran was doing much 
better on the use of the CPAP machine.

In his April 1999 substantive appeal the veteran noted that 
although he indicated he had discontinued use of the CPAP 
machine, this was no longer the case.  He stated that he had 
not discontinued it completely.  He recorded that he was 
currently utilizing the CPAP machine because of difficulties 
he was experiencing when he did not use it.

A May 1999 addendum to the January 1998 VA special 
respiratory examination shows the VA physician reported that 
veteran had not been using the CPAP as prescribed.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as possible, upon the average 
impairment of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

A 100 percent evaluation may be assigned for obstructive 
sleep apnea syndrome productive of chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or; 
requires tracheostomy.  A 50 percent evaluation may be 
assigned when obstructive sleep apnea syndrome requires use 
of a breathing assistance device such as continuous airway 
pressure (CPAP) machine.  A 30 percent evaluation may be 
assigned when obstructive sleep apnea syndrome is productive 
of persistent day-time hypersomnolence.  A noncompensable 
evaluation may be assigned for asymptomatic obstructive sleep 
apnea syndrome but with documented sleep disorder breathing.  
38 C.F.R. § 4.97; Diagnostic Code 6847.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim for an 
increased evaluation for his obstructive sleep apnea syndrome 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased rating disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his obstructive sleep apnea syndrome (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that the veteran has had sufficient 
opportunity to submit evidence and argument in support of his 
claim for increased evaluation, and that he has been afforded 
the benefit of a contemporaneous examination.  The Board is 
unaware of any additional pertinent evidence that has not 
already been requested and/or obtained.

It is the contention of the veteran that the disability 
evaluation for his obstructive sleep apnea syndrome should 
never have been reduced, and that he is entitled to at least 
a restoration of the previous 50 percent evaluation.  

The Board notes that the evidentiary record shows there has 
been a question as to whether the veteran has been using a 
CPAP machine, the use of which is required for continuation 
of the 50 percent evaluation.  The evidentiary record in this 
regard is somewhat equivocal in that while it is clear that 
the veteran previously regularly used such a machine, there 
is a question as to whether or not he continues to use such a 
machine, and if so, how often.  

The veteran has said that he still requires need of a CPAP 
machine and uses one on occasion, but not as often because he 
cannot tolerate it.  There is an opinion from a VA physician 
that the veteran has not been using a CPAP machine.  

The Board's evaluation of the evidentiary record permits the 
conclusion that while the veteran may not be using a CPAP 
machine on a regular basis, he nonetheless has not 
discontinued using it.  The record is unclear as to frequency 
of use of such machine.  

The VA physician did not indicate that there has been total 
cessation of use of a CPAP machine which continues to be 
required for the health of the veteran in the control of his 
obstructive sleep apnea syndrome.  It must be recalled that 
the veteran's respiratory disability was classified as severe 
when he was examined by VA.  

It is the judgment of the Board that the reduction in the 
evaluation for the veteran's obstructive sleep apnea syndrome 
was not proper, and that the evidentiary record supports 
restoration of he previous 50 percent evaluation.  

The record definitively does not support the maximum 
schedular evaluation of 100 percent because the record does 
not show that obstructive sleep apnea syndrome is productive 
of chronic respiratory failure with carbon dioxide retention 
or cor pulmonale, or requires tracheostomy.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court has 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
not only provided, but discussed the criteria for assignment 
of an extraschedular evaluation, and denied an increased 
evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (195).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Obstructive sleep 
apnea syndrome has not required frequent inpatient care.  The 
veteran continues his employment as a postal worker and there 
has been no showing of marked interference therewith.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
obstructive sleep apnea syndrome.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Reduction in the evaluation from 50 percent to 30 percent for 
obstructive sleep apnea syndrome was not proper; thereby 
warranting restoration of a 50 percent evaluation, but no 
higher.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

